Per Curiam,
Neither the first nor the second question appearing in appellant’s statement of the questions involved in this *433appeal is made the subject of any assignment of error, and they cannot therefore be considered'. The second and third assignments merely complain of the disallowance of appellant’s claim by the referee and the Workmen’s Compensation Board, and the first, of the court’s dismissal of her exceptions to the action of the board. The order of the court below is affirmed at appellant’s costs on the following from its opinion dismissing her exceptions : “We are of the opinion that, in this particular instance, the said board did not exceed its powers. The exception as to that should not be sustained. The other exceptions would lead us into the domain of the facts involved in the case and would require us to find differently. from the board before we could reverse its award. Were we allowed to investigate independently with respect thereto, we might arrive at a different conclusion from that reached by the board, but into this domain, when there is conflicting evidence, we are not allowed to enter. It has been judicially determined that the findings of fact by the Workmen’s Compensation Board, upon appeal from a referee, are final and cannot be disturbed by the courts: Poluskiewicz v. Philadelphia & Reading Coal & Iron Co., 257 Pa. 305."